DEVELOPMENT and SUPPLY AGREEMENT This Development and Supply Agreement (the "Agreement") is entered into as of this 1st day of July 2011 (the "Effective Date"), by and between Parallax Diagnostics Ltd., Inc. a Nevada corporation with offices at 2 Canal Park Cambridge, MA 02141 (or "PRLX") and Corder Engineering, LLC at1hesterton, IN 46304 ("Supplier") (together the "Parties"). WHEREAS, Supplier possesses certain skills and expertise in engineering and manufacturing medical devices and instruments; WHEREAS, PRLX wishes to purchase from Supplier certain engineering services as well as have Supplier manufacture and deliver a medical device (Target Instrument) whose specifications are on Exhibit B, on the terms and conditions set forth below, and WHEREAS, Supplier is willing to provide services to the PRLX, on the terms and conditions set forth below, NOW, THEREFORE, the parties agree as follows: 1.
